Appeal from a judgment of the Onondaga County Court (Anthony F. Aloi, J.), rendered May 20, 2013. The judgment convicted defendant, upon a jury verdict, of assault in the first degree and criminal possession of a weapon in the fourth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon a jury verdict, of assault in the first degree (Penal Law § 120.10 [1]) and criminal possession of a weapon in the fourth degree (§ 265.01 [2]). Contrary to defendant’s contention, we conclude that County Court did not abuse its discretion in denying his request for substitution of counsel inasmuch as “defendant failed to proffer specific allegations of a ‘seemingly serious request’ that would require the court to engage in a minimal inquiry” (People v Porto, 16 NY3d 93, 100 [2010]; see People v Wilson, 112 AD3d 1317, 1318 [2013], lv denied 23 NY3d 1069 [2014]; People v Woods, 110 AD3d 748, 748 [2013], lv denied 23 NY3d 969 [2014]). The sentence is not unduly harsh or severe.
Present — Smith, J.P., Carni, DeJoseph, Curran and Troutman, JJ.